Coffey, J.
This was an action in ejectment, in the usual form, instituted by the appellees, as trustees of the Christian Church, of the town of Laurel, Indiana, against the appellants, as trustees of the Methodist Protestant Church of the same town. Issue was formed by filing the general denial. A trial of the cause, hy the court, resulted in a finding and judgment for the appellees. The appellants assign as error that the Circuit Court erred in overruling their motion for a new trial.
The only matters discussed hy counsel for the appellants, in their brief, relate to alleged error in the admission of evidence and the insufficiency of the evidence to support the finding of the court.
*16The first three reasons assigiied by the appellants, in their motion for a new trial, are as follows :
"First. The court erred in admitting the evidence of Alexander "W. Biegle and Joseph I. Little over the objection of the defendants, tending to prove that about the year 1869 the Presbyterian Church of the United States of America and the Constitutional Presbyterian Church of the town of Laurel, Indiana, fused, or united, as one church, and thereby the "White "Water Presbytery became the owner of the church property in controversy in this suit, which, before that time, was owned and held by the trustees of the Constitutional Presbyterian Church of the town of Laurel, 'as trustees, and in trust for said congregation.
“ Second. The court erred in permitting the plaintiffs to prove, by parol,’ that they were the owners of said property, over the objections of the defendants.
“ Third. The court erred in permitting the plaintiffs to prove, by parol, over the objection of the defendants, the usages, rules, regulations and ecclesiastical laws of the Presbyterian Church of the United States.”
The first reason assigned for a new trial is quite indefinite and uncertain, but treating it as sufficient, we' have • carefully read all the evidence of the two witnesses named :and find nothing objectionable in the testimony of either. Indeed, so far as shown by the bill containing the evidence, the testimony of Biegle seems to have been admitted without, objection or exception on the part of the appellants. The second and third reasons assigned for a new trial are entirely too indefinite and uncertain to present any question for the consideration of this court.
The rule is that the cause assigned for a new trial must be sufficiently definite and specific as not to impose upon either the trial or Appellate Court the task of searching the record for the alleged erroneous ruling. Stewart v. *17Ritterskamp, 54 Ind. 357; Craig v. Ensey, 63 Ind. 140; Knisely v. Hire, 2 Ind. App. 86.
To find the supposed errors referred to in the second and third reasons for a new trial it would he necessary to search the record containing the evidence. This we can not do.
The other reasons assigned hy the appellants for a new trial call in question the sufficiency of the evidence to support the finding of the court.
The land in controversy was conveyed hy James Con-well and wife to Henry Vanhergen and others, as Trustees of the Constitutional Presbyterian Church, of the town of Laurel, on the 14th day of March, 1846.
The evidence tends to prove that the “ Constitutional Presbyterian Church” was the organization sometimes called the “New School Presbyterian Church.” About the year 1869 what was known as the “New School Presbyterians” and the “Old School Presbyterians” were united, and from that time up to the present the organization has been known as' “ The Presbyterian Church,” or “ The Presbyterian Church of the Hnited States of America.” The church is governed hy ecclesiastical bodies, the lowest being known hy the name of the Church Sessions, and the next in rank above the Church Sessions is known as the Presbytery. The church at Laurel, in Eranklin county, is within the jurisdiction of the Presbytery known as the White Water Presbytery. On the 10th day of March, 1872, the appellants, leased the premises in controversy from the trustees of the Presbyterian Church at Laurel for the period of five years, agreeing to make certain stipulated repairs on the house of worship situated upon the premises in payment of rent. In the year 1877 the appellants entered into a contract with Rev. D. M. Stewart, who was acting as stated clerk and treasurer of the White Water Presbytery, for the purchase of the property in controversy at the agreed price of four hun*18dred dollars. Fifty dollars was paid at the date of the contract as part of the purchase price, hut the appellants failing to make any further payment the White Water Presbytery treated the contract as at an end, and in September, 1888, sold and conveyed the property to the appellees. There has been no organized Presbyterian Church at Laurel, Indiana, for twenty or twenty-five years, and they long since ceased to use the house on the premises as a house of worship.
Under these facts we think the appellants are estopped from denying that prior to the date of the deed from the' White Water Presbytery the Presbyterian Church was the owner of the property in controversy. They occupied it. under a lease from the trustees of the Presbyterian Church of the town of Laurel, and it is an' elementary principle of the law that a tenant is estopped from denying the-title of his landlord. Kinney v. Doe, 8 Blackf. 350; Zimmerman v. Marchland, 23 Ind. 474; Cressler v. Williams, 80 Ind. 366.
It does not very distinctly appear by what means the White Water Presbytery acquired the right to sell and convey the property in dispute. As it is within the jurisdiction of that Presbytery, it may be that it possesses such power under the rules of the church, by reason .of the-fact that the Presbyterian Church at Laurel had ceased to be an organized body. However this maybe, both parties, to this controversy have treated and acknowledged this Presbytery as possessing that power. The contract for the purchase of the property from that body by the appellants, and the payment of part of the agreed purchase price was, we think, a strong acknowledgment of its right to sell and convey it. Indeed, except for the claim apj>ellants are able to make through the White Water Presbytery they are without the shadow of a title to the property in dispute. But, assuming that their contract of purchase was sufficient to give them a claim upon the property, it-*19was not such a claim as would enable them to defend successfully against this action. Taylor v. McCrackin, 2 Blackf. 260; Doe v. Brown, 7 Blackf. 142; Kratemayer v. Brink, 17 Ind. 509; Stehman v. Crull, 26 Ind. 436.
Filed November 29, 1892.
They could not hold the possession under a contract of purchase and, at the same time, deny that the party with whom the contract 'was made had title to the property which was the subject of the contract.
"We are of the opinion that there is some evidence in the record tending to sustain the conclusion at which the trial court arrived. Under such circumstances we can not disturb the finding of the court.
Judgment affirmed.